NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1


                  United States Court of Appeals
                                             For the Seventh Circuit
                                             Chicago, Illinois  60604

                                                        June 16, 2008

                                                           Before

                                      JOHN L. COFFEY, Circuit Judge 

                                      TERENCE T. EVANS, Circuit Judge

                                      ANN CLAIRE WILLIAMS, Circuit Judge

No. 04‐1276

JOSEPH L. VAN PATTEN,                                                   Appeal from the United States
                                Petitioner‐Appellant,                   District Court for the Eastern
                                                                        District of Wisconsin.
                              v.
                                                                        No. 98 C 1014
RANDALL WRIGHT,
Shawano County Sheriff,                                                 Rudolph T. Randa,
                  Respondent‐Appellee.                                  Chief Judge.



                                                            O R D E R



      COFFEY, Circuit Judge, concurring.  This case has been the subject of two reported
opinions from our Court.   See, Van Patten v. Endicott, 489 F.3d 827 (7th Cir.),  rev’d, Wright v.
Van Patten, 489 F.3d 827 (2007); Van Patten v. Deppisch , 434 F.3d 1038 (7th Cir.) (2006).   A
complete  history will not be repeated here.

      Earlier this year, in Wright v. Van Patten, 128 S.Ct., 743 (2008), the Supreme court
determined that the correct authority for reviewing Van Patten’s ineffective assistance of
No. 04-1276                                                                             2



counsel claim that he was denied his Sixth Amendment right, vis‐a‐vis, the use of a telephone
in accepting his guilty plea during the proceedings in the Circuit Court for Shawano County, is
Strickland v. Washington, 466 U.S. 668 (1984), Wisconsin. See, Wright  v. Van Patten, 128 S.Ct. 743
(2008) (per curium).  Further, the Court held that the state court proceeding did not result in a
decision that was contrary to or an unreasonable application of clearly established Federal
Law, as determined by the Supreme Court of the United States, 28 U.S.C., § 2254(d)(1)).

       The Supreme Court also reversed our judgment in Van Patten v. Endicott, 489 F.3d 827
 th
(7  Cir.), rev’d, Wright v. Van Patten, 489 F.3d 827 (2007) and remanded the case to this court to
comply with the Court’s order.